FILED
                             NOT FOR PUBLICATION                            DEC 13 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



ROBERT SMITH, an individual,                     No. 09-57016
individually and on behalf of a class of
similarly situated persons,                      D.C. No. 3:09-cv-01076-DMS-
                                                 BLM
              Plaintiff - Appellant,

  v.

AMERICREDIT FINANCIAL SERVICES,                  ORDER
INC., a business entity form unknown, DBA
ACF Financial Services, Inc.,

              Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                      Argued and Submitted December 8, 2011
                               Pasadena, California

Before: B. FLETCHER, SILVERMAN, and WARDLAW, Circuit Judges.

       Because of recent developments after the district court’s order on December

11, 2009, we vacate the order compelling arbitration and remand the matter for

reconsideration in light of AT&T Mobility, LLC v. Concepcion, 131 S. Ct. 1740

(2011), and Sanchez v. Valencia Holding Co., ___ Cal. Rptr. 3d ___, 2011 WL

5865694 (Ct. App. 2011).
VACATED AND REMANDED.